DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments filed 12/20/2021 to claim 1 has been entered. Claims 1, 4-32, and 35-36 remain pending, of which claims 1, 4-5, 32 and 35-36 are being considered on their merits. Claims 6-31 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-5 and 32 remain rejected under 35 U.S.C. 103 as being unpatentable over D’Amour et al. (WO 2009/154606 A1) as evidenced by Corning® ITS Premix Universal Culture Supplement product information) and in view of Chambers et al (U.S. PGPUB 20120094381).
Regarding claims 1, 4-5,  and 32, D’Amour teaches a cell culture medium used for differentiation of pluripotent stem cells that includes water, salts, amino acids, vitamins, a carbon source, a buffering agent, selenium, insulin, an FGF2, GDF11, and an activator of β-catenin pathway signaling (e.g., Wnt3a) (see paragraphs [0164]-[0178]). Regarding claims 1, 4-5, and 32, D’Amour teaches human embryonic stem cells may be differentiated in vitro with RPMI media supplemented with GDF11 and selenium, and differentiation media already contained FGF2 (see paragraphs [0175]-[0176] and [0179]), and that high concentrations of GDF11 can be used to drive the differentiation (see abstract and paragraphs [0174]-[0179] in Example 2).  Regarding claims 1 and 32, D’Amour teaches examples wherein the medium comprises GDF11 at 100 ng/mL and Insulin-Transferrin -Selenium mix diluted 1:1000 (see D’Amour et al. at [0174]-[0179] in Example 2). Corning is cited solely as evidence that Insulin-Transferrin –Selenium mix diluted 1:1000 contains 5 mg/L insulin and 5 micrograms/L selenium (see product listing).  Regarding claims 4-5 D’Amour teaches any or all compositions can further comprise the GSK3 inhibitor CHIR99021, and that the concentration of a GSK3 inhibitor is 100 nM (see paragraph [0146] and Examples 1, 2, 4 and 5).  
D’Amour does not exemplify a media with all of the factors in the concentrations that D’Amour teaches are useful. D’Amour does not teach including a BMP inhibitor, such as dorsomorphin (claims 1 and 35).
Regarding claims 1 and 35, Chambers teaches a media for cell biology of stem cells, more specifically the directed differentiation of pluripotent or multipotent stem cells comprising dorsomorphin 100-5000 nM (see abstract and Table 2 in paragraph [0204]). Chambers teaches that standard stem cell culture medium comprises 25 mg/L of insulin (see paragraph [0209]).  
It would have been obvious to combine D’Amour and Chamber to arrive at a culture medium comprising all the components that are specifically taught by D’Amour to be useful in D’Amour’s media, and to include Chamber’s dorsomorphin.  A person of ordinary skill in the art would have had a reasonable expectation of success in to arrive at a culture medium comprising all the components that are specifically taught by D’Amour to be useful in D’Amour’s media, and to include Chamber’s dorsomorphin because D’Amour specifically highlights that each of these components are useful in D’Amour media for used for differentiation of pluripotent stem cells, and Chambers specifically teaches that dorsomorphin is useful in media for used for differentiation of pluripotent stem cells. The skilled artisan would have been motivated to arrive at a culture medium comprising all the components that are specifically taught by D’Amour to be useful in D’Amour’s media, and to include Chamber’s dorsomorphin because D’Amour specifically highlights that each of these components are useful in D’Amour media for used for differentiation of pluripotent stem cells, and Chambers specifically teaches that dorsomorphin is useful in media for used for differentiation of pluripotent stem cells.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over D’Amour et al. (WO 2009/154606 A1) as evidenced by Corning® ITS Premix Universal Culture Supplement product information) and in view of Chambers et al (U.S. PGPUB 20120094381) as applied to claims 1, 4-5, 32 and 35 above, and further in view of Chen et al (2011, Nature Methods, 8(5): 424-431; reference V), Abeliovich et al (U.S. PGPUB 20060275744), Ying et al (U.S. PGPUB 20080066197) and Hannan et al (2009, Cloning and Stem Cells, 11(3): 427-435; reference U).
	The teachings of D’Amour and Chamber are discussed and relied upon above. While D’Amour teaches the inclusion of GDF11, D’Amour teaches that the high concentrations of GDF11 can drive the stem cells to differentiate done specific pathways (see abstract). Regarding claim 36, as stated above, Chambers teaches that standard stem cell culture medium comprises 25 mg/L of insulin. 
	D’Amour and Chamber do not teach the FGF if FGF8b and the concentration of the FGF in claims 35 and 36, or the concentration of selenium, GDF11, and CHIR99021 listed in claim 36.
Regarding claim 36, Chen teaches a defined medium for culture of stem cells, and Chen teaches that selenium is essential for sustained culture expansion (see abstract, col. 1 on page 425 and Figure 2C). Regarding claim 36, Chen teaches a defined medium for stem cells contains 14 µg/L selenium and 19.4 mg/M insulin (see methods on page 430).
Regarding claims 35 and 36, Abeliovich is drawn to a method for promoting the differentiation and maturation of embryonic and adult stem cells by culturing the cells in media comprising 100 ng/ml FGF8b (see abstract and paragraph [0163]). 
Regarding claim 36, Ying is drawn to a method for culture of pluripotent stem cells comprising culturing the cells in media comprising 3 micromolar CHIR99021 (see Example 1).
Regarding claim 36, Hannan teaches concentration >5 ng/mL of either BMP-11 (GDF11), and specifically concentrations of 40 ng/mL, are sufficient for supporting the growth of stem cells (see Figure 1C and col. 1 on page 430). 
It would have been obvious to combine D’Amour with Abeliovich and Ying to use Abeliovich’s FGF8b in place of D’Amour’s FGF, and to use Yings concentration of CHIR99021.  A person of ordinary skill in the art would have had a reasonable expectation of success in using Abeliovich’s FGF8b in place of D’Amour’s FGF, and to use Yings concentration of CHIR99021 because both of these are taught to be useful for the culture of stem cells. The skilled artisan would have been use Abeliovich’s FGF8b in place of D’Amour’s FGF, and to use Yings concentration of CHIR99021 because these modifications are specifically taught in the art as being useful.
It would have been obvious to combine D’Amour with Chen to use Chen’s concentration selenium.  A person of ordinary skill in the art would have had a reasonable expectation of success in using Chen’s concentration selenium because both of references teach selenium useful for the culture of stem cells, and Chen provides experimental results showing the benefits of media comprising their concentration of selenium. The skilled artisan would have been use Chen’s concentration selenium because these modifications are specifically taught in the art as being useful for stem cell culture medium.
It would have been obvious to combine D’Amour with Chamber and Chen to use Chen’s or Chamber’s concentration insulin.  A person of ordinary skill in the art would have had a reasonable expectation of success in using Chen’s or Chamber’s concentration insulin because both of references establish that about 19.4 or 25 mg/L insulin useful for the culture of stem cells, and D’Amour teaches including insulin in the medium. The skilled artisan would have been use Chen’s or Chamber’s concentration insulin because these modifications are specifically taught in the art as being useful for stem cell culture medium.
It would have been obvious to combine D’Amour with Hannon to use Hannan’s concentration GDF11.  A person of ordinary skill in the art would have had a reasonable expectation of success in using Hannan’s concentration GDF11 because Hannan teaches this concentration is useful for stem cell culture medium, and that they support the growth of stem cells. The skilled artisan would have been use Hannan’s concentration GDF11 because Hannan teaches these concentrations are sufficient for supporting the growth of stem cells, while D’Amour teaches that the high concentrations of GDF11 can drive the stem cells to differentiate done specific pathways. Therefore using Hannan’s concentrations of GDF11 would allow for control of the stem cells growth without immediately inducing differentiation.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. 
Applicant highlights that D’Amour teaches the medium “may or may not” contain insulin, focusing on embodiments wherein the medium is essentially free of insulin. Applicant further highlights that D’Amour teaches including insulin can be detrimental for production of definitive endoderm cells. Applicant concludes that D’Amour does not provide motivation for the inclusion of insulin. However, as stated in the above rejection, D’Amour exemplifies adding insulin in the cited example (Example 2) and therefore D’Amour does provide motivation for the inclusion of insulin. While D’Amour teaches the medium “may or may not” contain insulin, this is does not mean only D’Amour’s teaching of not including insulin can be relied upon. Furthermore, both the secondary references Chamber and Chen specifically teach that insulin is a basic component of stem cell culture media. Therefore not only does D’Amour provide motivation, but the secondary references also provide further motivation for including insulin.
Applicant alleges that because Chambers teaches the inclusion of 25 mg/L of insulin in the stem cell medium, that Chambers cannot be combined with D’Amour. However, as stated above, D’Amour teaches the medium “may or may not” contain insulin, and D’Amour exemplifies adding insulin. Furthermore, the cited section of Chambers is where Chambers teaches “general cell culture formulations” and specifically “hESC medium for maintenance”, and Chambers Chambers teaches this standard stem cell culture medium comprises 25 mg/L of insulin (see paragraph [0209]). Therefore the references are not incompatible and they both provide motivation for including insulin.
Regarding claim 36, applicant highlights that the term “about” given a specific limiting definition in the specification to mean with 10%. Applicant concludes that given this special definition, that the cited references do not teach the claimed amounts of insulin, selenium, or GDF11.  However, as acknowledged by applicant, and as stated in the rejection above, Chambers teaches the inclusion of 25 mg/L of insulin in the stem cell medium. Furthermore, the newly cited Chen reference also provides motivation to include about 19.4 mg/L insulin. Regarding the claimed amounts of selenium and GDF11, as stated above the claimed concentrations are obvious over the newly cited Chen and Hannan references. Therefore this argument is not persuasive. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 4-5, and 32 remain rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 21-22, 24-25, 35, 37-38, and 46-48, of U.S. Patent Application Serial No. 15/942,788 in view of D’Amour et al. (WO 2009/154606 A1).
Although the conflicting claims are not identical, they are not patentably distinct from each other.
The instant claims are directed to a fully defined cell culture medium consisting essentially of water, salts, amino acids, vitamins, a carbon source, a buffering agent, selenium, insulin, a fibroblast growth factor (FGF), a growth differentiation factor (GDF), and an activator of β-catenin pathway signaling and a BMP inhibitor.
The ’788 application is directed to a defined, serum-free medium that supports differentiation of human pluripotent stem cells into neural stem cells, the serum-free medium consisting essentially of water, salts, amino acids, vitamins, a carbon source, a buffering agent, selenium, insulin, and a BMP inhibitor each in an amount sufficient to promote differentiation of an adherent monolayer of human pluripotent stem cells into neural stem cells.
The ’788 application does not specifically teach including a FGF, an activator of β-catenin pathway signaling, such as CHIR99021, and GDF11.
D’Amour teaches a cell culture medium used for differentiation of pluripotent stem cells that includes GDF11, FGF2 and an activator of β-catenin pathway signaling that is CHIR99021 paragraph [0146], [0174]-[179] and Examples 1, 2, 4 and 5).
It would have been obvious to combine the ’788 application with D’Amour to include an activator of β-catenin pathway signaling, such as CHIR99021, FGF2 and GDF11 in the media.  A person of ordinary skill in the art would have had a reasonable expectation of success in including a FGF such as FGF2, an activator of β-catenin pathway signaling, such as CHIR99021, and GDF11 in the media because these are taught to be useful for the culture of stem cells. The skilled artisan would have been include a FGF such as FGF2, an activator of β-catenin pathway signaling, such as CHIR99021, and GDF11 in the media because these modifications are specifically taught in the art as being useful.
This is a provisional obviousness-type double patenting rejection since the claims have not in fact been patented.  

Claims 35 and 36 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over over claims 21-22, 24-25, 35, 37-38, and 46-48, of U.S. Patent Application Serial No. 15/942,788 in view of  D’Amour et al. (WO 2009/154606 A1) as applied to claims 1, 4-5, 32 and 35 above, and further in view of Abeliovich et al (U.S. PGPUB 20060275744), Ying et al (U.S. PGPUB 20080066197) and Hannan et al (2009, Cloning and Stem Cells, 11(3): 427-435).
The teachings of the ’788 application and D’Amour are discussed and relied upon above.
The ’788 application does not specifically teach including a FGF such as FGF8b, or the concentrations of CHIR99021 and GDF11.
Abeliovich is drawn to a method for promoting the differentiation and maturation of embryonic and adult stem cells by culturing the cells in media comprising 100 ng/ml FGF8b (see abstract and paragraph [0163]).
Ying is drawn to a method for culture of pluripotent stem cells comprising culturing the cells in media comprising 3 micromolar CHIR99021 (see Example 1).
Hannan teaches concentration >5 ng/mL of either BMP-11 (GDF11), and specifically concentrations of 40 ng/mL, are sufficient for supporting the growth of stem cells (see Figure 1C and col. 1 on page 430). 
It would have been obvious to combine the ’788 application with Abeliovich, Ying and Hannan to include a FGF such as FGF8b, and known concentrations of CHIR99021 and GDF11 in the media.  A person of ordinary skill in the art would have had a reasonable expectation of success in including a FGF such as FGF8b, and known concentrations of CHIR99021 and GDF11 in the media because these are taught to be useful for the culture of stem cells. The skilled artisan would have been include a FGF such as FGF8b and known concentrations of CHIR99021 and GDF11 in the media because these modifications are specifically taught in the art as being useful.
This is a provisional obviousness-type double patenting rejection since the claims have not in fact been patented.  
Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. Applicant has not presented any arguments on this rejection.
Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653